 AO 2451 (Rev. 1 1 %i b)   Judgment in a Criminal Case for a Petty 017ense
                           Sheet 1




                                         UNITED STATES .DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

        UNITED S"rA"I~ES OF AMERICA                                          Judgment in a Criminal Case
                      ~                                                      (tor a Petty OtTeuse)
LYNCH,JAZZLYN K                                                                                                            EDCR19-00382-SHK
                                                                             Case No.           CC4E                   6773701
                                                                             USM No.
                                                                             Young Kim, DFPD
                                                                                                             Uefenciant's Attorney
 THE DEFENDANT: LYNCH,JAZZLYN K
 fi~ THE DEFENDANT pleaded                    ~ guilt; ❑ nc~lo conlenderc to counts) one
     THE DEFENDANT was found guilty on count(s1
                                                                      __
"I he. defendant is adjudicated guilty of these offenses:


 Title &Section                      Nature of Offense                                                          Offense Ended             ('punt
~$ USC 64 l                          Theft ofPublic Money,Properly, or Records                                03/08/7019              One




         The defendant is sentenced as provided in pages 2 through                  S       _..... of this judgment.
     THE DEFENDANT was found not guilty on counts)
 ❑ Count(s}                                                      ❑ is        ❑are dismissed on the motion of the United States.

         [t is ordered that the. defendant must notify the United States attorney for this district «ithin 30 days of any Change of name,
residence,or mailing address until all fines. restitution, costs, ands ecial assessments imposed by thisjudgment are fully paid. Ifordered
to pay restitution. the defendant must notify the court and United Mates attorney of material changes in economic circ
                                                                                                                                         .`pp n+[ u.y o ..

Last Pour Digits of Defendant's Soc. Sec. Nn.: 6066                          December 6, 2019                                           `'`* • '•.;~2~ ,
                                                                                                     Date of~mposi~n of Judgment
Detendant'~ Year of Birth: 1996                                                 ~       ~                                             o ,_ ~~ -~~~

City and titate of Detendant~s Residence:                                                                    Signature of Judge      ~'~'.~''?    °;~s
TWENTYNINE PALMS,CA                                                                                                                     ~~> ~ ~irrm~ .~~
                                                                                                                                      11j2~
                                                                                                         Name and'I'itle ot~Judge

                                                                             Shashi Kewalramani, United States Magistrate Judge
                                                                                                                       Date
                                                                                                         1 2I~t~ ~~ci
 AO 245[(Rev. i I/16)   Judgment in a Criminal Case for a Peiry Of7ense
                        Sheet 3 — Cnminai Monetary penalties
                                                                                                          Judgment —Page -----2---_._ ~T ......_..__5_----_.._
• t~~;r ~~;t~nN'~:':     LYNCH,JAZZLYN K
  Cnsi; NUn~T~~r:h:      CC4E     6773701                            EDCR19-00382-SHK
                                                 CRIM[NAL MONETARY PENALTIES

      7'he defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

                   Assessment                  Fine                                Restitution                    Processing Fee
 TOTALS         ~ 25.00                    $ 0.00                             $ 0.00                             $ 0.00

 ❑ 'i'he deYernlination of restitution is deferred until                           An Amended JiEdgmenr in a C~~inrina/ Case(AO 2450) will be
   entered aticr such determination.

 ❑    The deicndant must make restitutii~n (including community restitution) to the Following payees in the amount listed beto~v.

      If the defendant makes a pariial pad ment, each payee shall receive an approximately proportioned ~avment, unless specified
      othcnvise in the priority order or percentage payment. column belo~i~. Ho~ve~~er, pursuant to 18 U.S.C. ~" 3664(1), all nonfederal
      victims must be paid in i'ull prior to the United States recei~ ing payment.


 Name of Payee                              Total loss**                             Restitution Ordered                     Priority or Percentage




 To'CALS                           $                             0.00          ~                               0.00
                                                                                                 _ . ..   __

 ❑    Restitution amount ordered pursuant to plea agreement $

 ❑   7"he defendant roust pa~~ interest on restitution or a line of more than $2,500, unless the tine or restiiution is paid in full bet~~re the
     fifteenth day after the date ofthe judgment, pursuant to 18 IJ.S.C.~~' 3612(f). All of the payment options nn Sheet 4 may be subject
     to penalties for delioqueucy and default, pursuant to .l8 U.S.C. ~~' 3612(8).

 ❑ "the court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      ❑ the interest requirement is waived for             ❑     fine         ❑       restitution.

          the interest requirement for the       ❑ tine          ❑        restitution is modified as follows:




 * Justice fi>r Victims of"l'rafficling Act of 2015, Pub. L. No. 114-22.
 ** Findings for the lcrial tunount of losses tyre required under Chapters 109A, ll0, 1 IOA, and 113A of Title 18 for offenses wmmitted on or after
 September 13, 1994, but before April 23, 1996.
 AO 245{(Rev. I I/16)   Judgment in a Criminal Case for a Pettq Offense
                        Sheet 4 — Schedule of Payments
                                                                                                    Judgment—Pagc   3 __ _   of __   $ _-_
 n~a:~'f;N~n1v'1~:       LYNCH,JAZZLYN K
 C:As~. Nu~•tB~,K:       CC4E     6773701                            EDCR19-00382-SHK

                                                         SCHEDULE OF PAYMENTS

 Having assessed the dcfend<ints ability to pay, payment oPthe: total criminal monetary penalties are due as follo~~~s:

 A     ❑    Lump sum pad ment of                                    due immediately, balance due

            ❑    not later than                                     _ ... , or
            ❑    in accordance with       ❑     C,    ❑     D,     ❑ E, or        ❑ F below); or
 B     ❑    Payment to begin immediately (may be combined with                   ❑ C,     ❑ U,or   ❑ F below); or
' ❑
(           Payment in equal                (e.g., weekly, monthly, quarterl;~) installments oi' $                  over a period of
                        (e.g., months or years), to commence                (e.g., 3U or 6Q days) after the date of this judgment; or

 D     ❑    Payment in equal                (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                         (e e ,months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to
            a term of supervision; or

 E     ❑    Payment during the term of probation will commence within                  (e.g., 30 or 60 days) after release from
            imprisonment. "Che court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F    ~ Special instructions regarJing the payment of criminal monetary penalties:

             Criminal monetary penalties in the amount of $25 are due as directed by the U.S Probation Office
             payable to: U.S. District Court, 255 E. Temple St., Ste. 1178, Los Angeles, CA 90012.



 Unless the court has expressly ordered otheiti~~ise; if this judgment imposes imprisonment, payment of criminal monetary penalties is
 due durine the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
 Prisons" Inmate Financial Responsibilih- Program, are made to the clerk of the court.

 "The defendant shall receive credit for all payments previously made to~~ard any criminal monetary penalties imposed.




 ❑    Joint and Several

      Defendant and Co-Dei'endant Nan~es, Case Numbers(including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




 ❑    The defendant shall pad the cost of prosecution.

      "1'he dei:endant shall pay the lollowine court cost(s): 0.00

 U    'fhc defendant shall lorfeit the defendant's interest in the t~~llowing property to the United States:



 Payments shall be applied in the following order:(1} assessment,(2)restitution prince al,(3) restitution interest,(4) fine princepal,
(Sj tine interest,(6)community restitution,(7} JV'1-A assessment,($) penalties, and (9~ costs, including cost of prosecution and
cowl costs.
  AO 24>E(Rev. I I/16)     Judgment in a Criminal Case for a Petty Offense
                           Sheet 5 —Probation
                                                                                                       Judgment—Page ~—      °t     ~
  ~~,f~L;NDAN"C:            LYNCH,JAZZLYN K
  CAS[, Nu~vit~~,[t:        CC4E                6773701                 EDCR19-00382-SHK
                                                                        PROBATION
   Y'ou are hereby sentenced to probation for a term ot'.
Two(2) year term of formal probation to run concurrent with two(2) year term imposed for case
EDCR19-00383-SHK(CC4E 6773755).




                                                            MANDATORY CONDITIONS
  1.        You must not commit another federal. state or local crime.
  2.        You must not unla~~~fully possess a controlled substance.
  3.        You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
            placement o~~ probation and at least t~vo periodic drug tests thereafter, as determined by the court.
                      ❑ The above drug testing condition is suspended, based on the court's determination that you pose a low risk
                               or Futul'~ SUbStenC~ dbUSC. /check i(npplicohlc)
  4.        ❑ You must cooperate in the collection ofDNA as directed b~ the probation officer. Icheck ifoppl~cnb/ej
  5.        ❑ You must comply «ith the requirements ol'thc Sex Offender Registration and Notification Act(42 t1.S.C. § 16901, et
              sey.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency iu the
              location ~~here you reside, ~nork, are a student, or mere convicted of a qualit}~ing offense. Icheck ifa~p~;cah~~~
  6.        ❑ You must participate in an approved program f'or domestic v10IC11C0. (chick rfoE~plrcnble)
  7.        ❑ You must make restitution in accordance with 18 t~.S.C. §$ 2248, 2?~9, 2264, 2327, 3663, 3663A, and 3664.
                 /check rrn~~nlicnbleJ
  8.        You must pay the assessment imposed in accordance with 1R t?.S.C. § 3013.
  9.        ]t~ khis judement imposes a tine, you must pay in accordance ~~~ith the Schedule of Payments sheet of this judgment.
  10.       You must notify the court of any material change in your economic circumstances that might affect your ability to pay
            restitutio~~, fines, or special assessments.

  You must comply with the standard conditions that have been adopted by this court as ~r~ell as with any other conditions on the
  attached page.
  AO 24>I~(Rev. l i/16)   Judgment in a Criminal Case for a Petty OtTense
                          Sheet SI3 — Pr~baUon Supervision
                                                                                     Judgment —Page __ ~ _ of    5
   nr:i~f,NDAN"1':
  CASE NUMEif:R:
                                                SPECIAL CONDiT[ONS OF SUPERVISION
Defendant shall be placed on formal probation for a period of two years to run concurrent with two year term of
probation imposed on case EDCR19-00383-SHK(CC4E 6773755). The Court will consider converting to
informal probation after one year upon motion by Defendant or counsel.

The terms and conditions of probation are as follows:

1)Defendant shall comply with the rules and regulations of the United States Probation Office and General Order
18-10.

2)Defendant shall complete eight(8) hours of shoplifting classes as directed by the U.S. Probation Office.

3)Defendant shall complete ten (10) hours ofcommunity service as directed by the U.S. Probation Office.

4)Defendant shall pay a total monetary sanction of$25 (mandatory special assessment), as directed by the U. S.
Probation Office.

5)Defendant shall report telephonically to the U. S. Probation Office located at 312 N. Spring Street, Suite 600, in
Los Angeles, California 90012, telephone number 213-894-3600, no later than 12/ 13/19.
